Citation Nr: 0506474	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The claims file does not include a current medical 
diagnosis of a sleep disorder.  


CONCLUSION OF LAW

A sleep disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Shortly before the veteran's claim was filed, 38 U.S.C.A. § 
5107 was amended to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) [hereinafter "VCAA"].  The Board notes that this law 
was considered by the RO, as reflected by a letter to the 
veteran dated in October 2001, and by providing VCAA 
implementing regulations in the January 2003 statement of the 
case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The claimant was provided VCAA notice in October 2001 and an 
appropriate amount of time to respond before the initial 
rating action of January 2002 in this case.  Moreover, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Additionally, the Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he has a sleep disorder that first 
manifested in service.  On his separation examination, he 
reported having some problems sleeping.  In a February 1989 
VA medical certificate, the veteran admitted to having used 
amphetamines while he was in the military.  At his hearing 
before the undersigned, he acknowledged not seeking help for 
any sleeping problems until he started drug treatment.  The 
veteran has a history of heroin, cocaine (variously reported 
as between $20-$100/day), marijuana as well as heavy alcohol 
abuse.  

The veteran was afforded a VA general examination in July 
1996, at which he reported problems with drugs during 
service.  He admitted to heavy drug and alcohol use after 
service and reported drinking heavily to get over his sleep 
problems and nightmares.  Chronic substance abuse inter alia 
was diagnosed, but a sleep disorder was not diagnosed.  He 
was also afforded a PTSD examination at that time, at which 
time he also reported sleep difficulty.  He reported to the 
examiner that he had trouble sleeping and began using heroin 
to counter his fear of falling overboard.  His diagnoses 
included polysubstance abuse and hallucinations and memory 
problem related to long-term heavy substance abuse.  

A February 1998 clinic report noted the veteran slept 
approximately three hours per night and an assessment of PTSD 
was made.  An April 1998 aftercare report noted the veteran 
with a better appetite and that he was sleeping better; it is 
notable that he was reportedly clean of alcohol and drugs at 
that time.  The veteran was afforded another VA mental 
disorders examination in February 1999; at that examination, 
which produced a diagnosis of PTSD, the examiner specifically 
reported sleep difficulty as a symptom of PTSD.  A claim that 
the veteran was entitlement to service connection for PTSD as 
related to military service was ultimately and finally 
denied.   

In the context of the current claim, the veteran was afforded 
a sleep disorders examination in July 2003.  The examiner was 
unable to identify a clinical basis for the veteran's 
complaints of insomnia and suggested that if an opinion was 
needed for the veteran's insomnia a neurologist or 
psychiatrist may be a more appropriate specialty to be 
consulted.  However, inasmuch as the February 1999 
examination already considered the veteran's sleep disorder 
as a symptom of his non-service connected mental disorder, 
the Board concludes that an additional consult is 
unnecessary.  The Board concludes that the preponderance of 
the evidence demonstrates that the claimed sleep disorder is 
only a symptom or manifestation of a non-service connected 
mental disorder rather than a separate disability for which 
service connection is warranted.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for a sleep disorder is 
denied. 



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


